Citation Nr: 1122730	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-21 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a right ankle condition.

3.  Entitlement to service connection for a left heel spur.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

5.  Entitlement to service connection for generalized arthritis.

6.  Entitlement to service connection for a back injury, to include lumbar and cervical spine disabilities.

7.  Entitlement to service connection for bilateral carpel tunnel syndrome, also claimed as paralysis of the ulnar nerve.  

8.  Entitlement to service connection for residuals of a left shoulder injury, also claimed as limitation of motion of the arm.

9.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had honorable service from July 1974 to July 1977, and from July 1980 to February 1996.  A period of service from February 1996 to May 2006 was determined to be dishonorable and serves as a bar to VA benefits.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2006 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that, in pertinent part, denied the Veteran's claims.  The Veteran filed a notice of disagreement dated in May 2006 with respect to the left shoulder, arthritis, carpel tunnel syndrome, back psychiatric, and hypertension claims.  The Veteran also filed an additional notice of disagreement with regard to all nine issues on appeal in August 2007.  The RO issued a statement of the case dated in February 2008, and the Veteran submitted a substantive appeal in July 2008.

The Board notes that the Veteran has been diagnosed with depressive disorder,  anxiety, and cocaine dependence.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has characterized this issue as set forth above.

The issue of entitlement to service connection for a back disorder, to include cervical and lumbar spine disorders, is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The medical evidence of record does not reflect that the Veteran currently has, or has had for any distinct period during the course of her appeal, a diagnosis of flat feet, a right ankle disorder, or a left heel disorder.

2.  The medical evidence of record does not show that an acquired psychiatric disorder, to include depression and anxiety, generalized arthritis, carpel tunnel syndrome, a left shoulder disorder, or hypertension were incurred in or aggravated by the Veteran's honorable military service, nor may such conditions be presumed to be the result of the Veteran's honorable military service.


CONCLUSIONS OF LAW

1.  Flat feet, right ankle, and left heel disorders were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  An acquired psychiatric disorder, to include depression and anxiety, generalized arthritis, carpel tunnel syndrome, a left shoulder disorder and hypertension were not incurred in or aggravated by the Veteran's honorable military service, nor are such conditions presumed to be the result of the Veteran's honorable military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in July 2005 and June 2007, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of her and of VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that some of the Veteran's service treatment records, records from the Social Security Administration, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, the Veteran testified at a hearing before a DRO, and she was offered the opportunity to testify at a hearing before the Board, but she declined. 

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  In this regard, the Board notes that the RO requested the Veteran's service records from the National Personnel Records Center (NPRC).  Unfortunately, while some service treatment records and service personnel records were obtained, it is clear that the entirety of the Veteran's service medical records could not be located.  The Veteran was informed in a January 2006 letter that VA had exhausted all possible avenues in its attempt to locate the Veteran's service treatment records.  An explanation of the efforts VA made to obtain the records was provided; she was asked to provide any records she had, and she was informed that VA would decide her claim based on the evidence of record unless she submitted the records VA was unable to obtain.  As such, the Board finds that the RO complied with the requirements of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159 (e)(1). 

Additionally, the Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case the Board is in fact remanding two issues to obtain medical opinion of records for precisely this reason.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

It is acknowledged that the third factor establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not necessary.  The medical evidence contained in the Veteran's claims file does not establish that she has been diagnosed with flat feet, a right ankle disorder, or a left heel condition; and her testimony was too erratic to conclude that she actually had a foot or ankle disability.   In addition, the credible evidence does not suggest that an acquired psychiatric disorder, generalized arthritis, carpel tunnel syndrome, a left shoulder condition, or hypertension had their onset during the Veteran's period of honorable military service.  Absent evidence that indicates that the Veteran has a current claimed disability related to symptoms in service, the Board finds that a VA examination is not necessary for the disposition of the claim.  The record is complete and the case is ready for review.

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Service connection.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including arthritis and hypertension,  when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that her military service caused a number of current disabilities including flat feet; a right ankle disorder; a left heel spur; an acquired psychiatric disorder, to include depression and anxiety; generalized arthritis; carpel tunnel syndrome; a left shoulder disorder; and hypertension.    

However, a review of the Veteran's available service treatment records does not support the conclusion that the Veteran had hypertension or any of the claimed disorders during her honorable military service prior to February 1996, or that any of the denied issues were actually caused by such service.  

It is noted that the Veteran was dishonorably discharged from service in 2006, and an administrative decision in June 2007 concluded that the Veteran's service from February 1996 until May 2006 was not faithful and meritorious and served as a bar to VA benefits for any disability which arose during that time.  The Veteran has not appealed this decision.   

The Veteran's claims file contains numerous post-service medical records.  However, while the Veteran has had complained of right ankle and left heel pain, a review of these medical records does not indicate that she has actually ever been diagnosed with flat feet, a right ankle disorder or a left heel spur.  For example, in a July 2007 VA treatment record the Veteran's current medical conditions were listed, which included hypertension, lower back pain, and carpal tunnel syndrome, among other problems, but no foot or ankle problems were listed.  While the Veteran is considered competent to report pain; pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, the lower extremity pain that has been reported in this case is not considered to be a disability for VA purposes. 

As noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

At her hearing before the DRO, the Veteran was asked what problems she was having with her feet, and she indicated that she was having a lot of problems standing and with her ankle.  She reported being treated by VA orthopedics, and given shoe inserts.  

With regard to her ankle she indicated that she began having problems with it during the second part of her military career.  However, the Veteran denied receiving any treatment for her ankle while in service.  

The Veteran testified that she began having problems with her heel spur between 1996-98, but she denied seeing anyone, because she lacked medical coverage.

At her hearing before the DRO, the Veteran indicated that she attributed her foot problems to her time in basic training.  However, a review of her enlistment physical in July 1980, several years after her first stint on active duty when she alleged injuring her feet, shows that her feet were found to be normal at that time.

As noted, the Veteran has alleged problems with her ankle, with heel spurs, and with flat feet; but none of these conditions appear to have actually been diagnosed in the medical evidence of record which contains Social Security Administration records, VA treatment records, and private treatment records.  

While the Veteran is considered competent to describe discomfort in her lower extremities, she is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, her opinion is insufficient to diagnose a lower extremity disability. 

Without evidence of a currently diagnosed chronic disability, the criteria for service connection have not been met, and the Veteran's claims for flat feet, a right ankle, and a left heel disorder are therefore denied.

The Board will now turn to the other issues claimed by the Veteran.  However, while the Veteran has been diagnosed with these disorders and is receiving treatment, the medical records contained in the Veteran's claims file do not indicate that any of these conditions are related in any way to the Veteran's honorable military service.  

The medical records do indicate diagnoses and ongoing treatment related to psychiatric disorders (including depression, anxiety, and cocaine dependence), arthritis, shoulder conditions (including bilateral acromioclavicular joint degenerative joint disease and bilateral shoulder arthralgia), bilateral carpel tunnel syndrome, and hypertension.  However, the Veteran's post service medical records do not establish that any of these diagnosed conditions had their onset during the Veteran's periods of honorable military service or were otherwise caused by such service.  

With respect to the Veteran's carpel tunnel syndrome and shoulder disorder, private medical records indicate that these disorders are likely the result of a January 1998 work-related injury.  Specifically, a letter was received in April 1999 from a private chiropractor.  It noted that the Veteran was injured in January 1998 while working for a die casting company.  It was noted that the Veteran had been performing a lot of repetitive motion while operating a trim press, and she began to have problems with her hands and experienced numbness in her fingers.  In a May 1998 treatment records from Scott and White Hospital, a private doctor noted the pain in the Veteran's shoulder and her carpal tunnel syndrome and stated that the Veteran's job at the factory might be placing demands on her that were greater than her anatomy or physiology could provide. 

The Veteran has contended that her claimed conditions are related to her honorable military service.  Specifically, she testified before the RO in October 2008 concerning her various conditions and suggested that her shoulder disorder may be related to service in that her duties required her to pick up 80 pound radios, or that her carpel tunnel syndrome may be related to repetitive motion from her duties as a wire operator.  She also reported seeking treatment for arthritis and hypertension in service.  The Veteran testified that she first began receiving psychiatric treatment in approximately 2001 or 2002.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In this regard, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the Veteran's contentions regarding her claims are outweighed by the medical evidence of record.  

Here, although the Board finds that the Veteran is competent to report her symptoms and what occurred during her honorable military service, the Board concludes that the findings in the medical records contained in the Veteran's claims file are more probative as to the existence and etiology of the claimed disorders.  As noted above, the medical evidence does not indicate a diagnosis related to flat feet, or right ankle or left heel disorders, and the service records that are contained in the claims file do not indicate the presence of a carpal tunnel syndrome, hypertension or arthritis in service.  In addition, none of the post service medical records ties the Veteran's claimed disorders to her service in any way.  For example, the Veteran was noted to have degenerative joint disease of the shoulder in September 2007, but this diagnosis occurred more than a decade after the Veteran's honorable service ended, and there is no indication from a medical professional that the degenerative joint disease of either shoulder either began during or was otherwise caused by the Veteran's military service. 

With regard to her claim for hypertension, the Veteran testified at her RO hearing that she was first diagnosed with hypertension at Fort Hood.  However, in an April 1998 treatment record from Scott and White Hospital, a private doctor specifically stated that the Veteran's past medical history showed no hypertension or heart problems.  Additionally, in May 1998, the Veteran's current medications were Vicodin and Motrin, but she was not noted to be taking any hypertension medication.  This evidence directly contradicts the Veteran's assertion that she first began receiving treatment for hypertension while in service, and therefore it renders her testimony insufficiently credible to establish that she was treated for hypertension while in service.  As such, the evidence does not establish service connection for hypertension. 

With regard to the Veteran's claim for a acquired psychiatric disability, she testified that she was first diagnosed with depression in either 2001 or 2002, while she was still technically in service at this time (as she had not been formally discharged), this was during her dishonorable period of service and a number of years after her honorable period ended.  From a review of the claims file it is clear that the Veteran began doing cocaine in approximately 1995 which led to a serious of problems for a number of years thereafter.  Although she appears to have started doing cocaine during her honorable period of service, and was eventually diagnosed with cocaine dependence, the regulations provide that the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Additionally, where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability, such disability will be considered the result of the person's willful misconduct.  See 38 C.F.R. § 3.301(d) (regarding service connection where disability is a result of abuse of drugs.).  As such, to the extent cocaine addiction is considered psychiatric in nature, it cannot be service connected. 

With regard to the Veteran's diagnosed depression, the fact remains that no medical professional has related it to the Veteran's honorable time in military service.  Furthermore, the condition was not diagnosed for a number of years after service, which in this case is relevant as the Veteran became deeply involved in drug use during this period.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Furthermore, a review of personnel records from this honorable period of service shows that even as of July 1996, the Veteran was found to meet the mental toughness standards necessary for her position.  As such, the Board finds that the evidence of record does not suggest that the Veteran's acquired psychiatric disability, variously diagnosed many years after her honorable military service ended, either began during or was otherwise caused by her honorable periods of military service. 

With regard to the Veteran's claim for generalized arthritis, she asserted in her DRO hearing testimony that she was diagnosed with arthritis while in the military.  When asked what part of her body was affected, she stated that mainly it was her knees at that time.  However, she stated that she could not really remember where or when this treatment occurred.  She also denied being prescribed any medication other than Motrin.  She stated that she now has arthritis in her shoulders, neck and hands.  The medical evidence confirms that the Veteran has been diagnosed with arthritis, but aside from the Veteran's statements, no evidence has been submitted showing that the arthritis began either during her military service or within a year of her honorable service concluding.  The Veteran is competent to report experiencing joint pain as arthritis is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, she is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the Veteran is not considered competent to diagnose arthritis, as this requires radiographic evidence.  

Nevertheless, lay evidence may be considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, in this case, the Veteran stated that she was unsure where or when she was diagnosed with arthritis.  The Board is sympathetic to the fact that the Veteran is trying to remember events which allegedly transpired more than a decade earlier.  Unfortunately, without any details as to what was diagnosed and when, the Board finds that the Veteran's assertions lack the substance necessary for them to be considered sufficiently credible to establish that the Veteran was diagnosed with arthritis of the knees, or of any other joint, during her honorable military service, or within a year of it.  To this end, it is noted that the Veteran was on active duty for nearly a decade after her honorable service concluded.  Moreover, the available service treatment records do not discuss any such diagnosis of arthritis in service.  As such, the Veteran's statements are insufficient to establish service connection for arthritis, and no medical evidence shows that arthritis was diagnosed while the Veteran was in service.
 
Thus, the Board concludes that the preponderance of the evidence is against the Veteran's claims, and accordingly, service connection for these disorders is denied. 


ORDER

Service connection for flat feet is denied.

Service connection for a right ankle condition is denied.

Service connection for a left heel spur is denied.

Service connection for an acquired psychiatric disorder, to include major depressive disorder, is denied.

Service connection for generalized arthritis is denied.

Service connection for bilateral carpel tunnel syndrome is denied.  

Service connection for a left shoulder injury, to include acromioclavicular joint degenerative joint disease and arthralgia, is denied.

Service connection for hypertension is denied.


REMAND

A preliminary review of the record discloses that additional development is necessary prior to further appellate review of the Veteran's back claim.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With respect to the Veteran's back claim, the Board notes that records from the Veteran's period of honorable service indicate that the Veteran was involved in a motor vehicle accident in June 1994.  Specifically, it was noted that the Veteran incurred a neck sprain when another soldier did not yield the right of way at a stop sign.  In January 1995, it was noted that the Veteran was undergoing treatment for back pain, and it was indicated that strenuous exercise might impair the treatment.  As such, the Veteran was given a profile.  A notation in the records indicates that the Veteran suffered neck strain.  After service the Veteran has been found to have degenerative disc disease at C5-6 and at C6-7, as well as spinal and foraminal stenosis, and cervicalgia.  The Veteran has also been noted to be status post decompression to address stenosis secondary to lumbar facet disease in November 2005.  The Veteran has been diagnosed with lumbar spine degenerative disc disease, spinal stenosis, and low back pain.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The third factor establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine whether the Veteran's current neck and low back conditions are related to her honorable military service, to include the motor vehicle accident in 1994.  

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for her back.  Here, the Board notes that the Veteran has been treated at the Jackson VA Medical Center.  Records from this facility dated since September 2010 should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional evidence in connection with her claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated her since service for her back disorders.  This should specifically include treatment records from the Jackson VA Medical Center, dated since September 2010.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

2.  The RO should arrange for a VA examination in connection with the Veteran's back and neck claims.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. Based on his/her review of the case, the examiner is specifically requested to offer an opinion that addresses the following questions:

(a) Does the Veteran currently have, or did she have for any distinct period of time during the course of her appeal, either a neck or a lower back disability?  If so, state the diagnosis or diagnoses.

(b) If the examiner finds that the Veteran has a current neck and/or lower back disorder(s), is it at least as likely as not (50 percent or greater) that such disorder(s) had its onset during the Veteran's period of honorable military service (that is military service prior to February 1996), within one year of February 1996, or were such disabilities caused by any incident that occurred during her honorable service prior to February 1996, to include the June 1994 motor vehicle accident?   The examiner is asked to comment on the Veteran's service records, the Veteran's testimony before the RO in October 2008 and other statements regarding her back conditions, and the post service medical evidence.

The examiner is asked to set forth the complete rationale for all opinions expressed and conclusions reached in a typewritten report.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


